Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims benefit of a Provisional Patent Application # 62/830812 dated 04/08/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020, 06/23/2020 and 06/30/2020 were filed after the mailing date of the Non-Provisional Application on 04/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DETAILED ACTION
	This Office Action is in response to a Non-Provisional Patent Application filed on 04/02/2020. In the application, claims 1-24 have been received for consideration and have been examined. 
Drawing
	Applicant’s submitted drawings on 04/02/2020 have been reviewed and accepted. 
Specification 
	Applicant’s submitted specification on 04/02/2020 have been reviewed and accepted.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 12-15, 17-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al., (US20170142076A1) in view of NPL Document titled “Cyber Security Evaluation Tool (CSET ) Version 6.2” published Mar 24, 2015 hereinafter referred as NPL.
Regarding claim 1, Ford discloses:
A content management computer system comprising: 
a computing device; a network interface; a non-transitory computer readable media configured to store instructions that when executed by the computing device, cause the computing device to perform operations comprising: 
receive, via the network interface, an authentication token (FIG. 37; [0336] At 325B, the user device 180B provides an authentication window or session for the user, and the user is requested to enter his user credentials. The user credentials are then sent to the content protection server 150B for authentication); 
use the authentication token to determine associated access permissions (i.e., access rights in association with content 115B; see FIG. 35) for mesh-linked files (See FIG. 35; [0328] The rights issuer module 118B is configured to issue permissions, or access rights, in association with content 115B for sharing by the content issuer module 112B with client users; [0333] discloses determining corresponding DRM policies or permissions by the content protection server 150B which are enforced by DRM engine to the user device; Also see FIG. 37; [0337] steps 330B-340B-350B-360B-370B discloses determining permissions or access policies according to user authentication identifying information); 
identify, using the determined associated access permissions, permitted mesh-linked files (FIG. 37; [0335] The corresponding DRM engine 160B responds to the user 180B, at 320B, with authentication information that is determined, for example, based on the information identifying the encrypted content item 185B. The authentication information indicates what kind of authentication is required for the encrypted document item 185B); 
use the authentication token to determine modification permissions associated with the permitted mesh-linked files ([0316] As such, the rights issuer is enabled to dynamically modify access policies at any time. At each attempt to access the content item, the most recent access policies are retrieved from the rights issuer and enforced at the client device; [0322] The access policies are dynamic. That is, on a subsequent attempt to access the content item at the user device, the access policies are automatically retrieved again from the content sharing application, translated and provided to the DRM engine by the content protection server. So, any modification of the access policies by the content sharing application, or rights issuer, is included in the access policies retrieved by the content protection server upon a subsequent attempt to access the content item).
Ford further discloses:
	the user interface comprises displaying permitted content to the user based on his permission level (See [0282] discloses action checking facility 241 which checks permission associated with user account for the content before access is granted to the content; Excerpt from [0282] “For example, if a user is allowed to read, annotate and approve content, but not take other actions (such as modification or sending the content), then a button/icon for approval might be included, while buttons/icons for printing, sending, or the like might be disabled, or omitted from the interface of the application, based on the pre-check related to deployment of the application to that user. Thus, an application for handling secure content may be configured, based on a pre-check, to have the correct set of capabilities allowed for a particular user when interacting with particular content”);
	based at least in part on a determination that a modification permission associated with the authentication token provides permission to modify the permitted content, enable a modification control to be enabled and presented via the user interface (See [0282] For instance, an action may be a capability provided by the system. A pre-check may determine whether or not to present that capability (e.g., based on licensing, what applications are installed, whether that behavior or capability should be exposed), such as in the determination whether to display a particular dashboard button. For example, if a user is allowed to read, annotate and approve content, but not take other actions (such as modification or sending the content), then a button/icon for approval might be included, while buttons/icons for printing, sending, or the like might be disabled, or omitted from the interface of the application, based on the pre-check related to deployment of the application to that user. Thus, an application for handling secure content may be configured, based on a pre-check, to have the correct set of capabilities allowed for a particular user when interacting with particular content);
	a propagation (i.e., sharing) rule for the content to be propagated [shared] to one or more destinations (See FIG. 10A; [0178] discloses document sharing policies set by user in which user defines the rules if file(s) can be shared with other users and what type of permission(s) will be attached to the file(s) if the file(s) is shared with other users).
Ford fails to disclose:
enable, via the network interface, a user interface to be displayed, the entries corresponding to at least a portion of the files organized in waterfall fashion; provide, via the user interface, a first set of links, comprising at least a search link, a statistics link, and a file galleries link; provide, via the user interface, a second set of links, comprising at least a compliance link, a tools link, and a local resources link; provide, via the user interface, a second set of links to indexes, comprising at least a management controls index, an operational control index, and a technical controls index; provide a backlink control, via the user interface; at least partly in response to detecting activation of the backlink control, enabling a plurality of backlinks to be displayed, the backlinks corresponding to incoming links from network resources, wherein activation of a backlink cause a corresponding network resource to be accessed over a network and rendered; at least partly in response activation of the modification control, enable a modification field to presented via the user interface, the modification field configured to receive user modifications with respect to one or more items of content of the user interface; and at least partly in response to receipt of a save or publish instruction, enable the modified content to be propagated or more in accordance with at least a first propagation rule, to one or more destinations.
However, NPL discloses:
	enable, via the network interface, a user interface to be displayed, the entries corresponding to at least a portion of the files organized in waterfall fashion (See Page # 8; ‘CSET Resource Library’ page displaying files in a linear sequential manner which is construed as ‘Waterfall fashion’));
	provide, via the user interface, a first set of links, comprising at least a search link, a statistics link, and a file galleries link (See Page # 8; ‘CSET Resource Library’ page displaying ‘Search’ tab in the left pane which is construed as ‘a search link’; ‘Document Tree’ tab in the left pane which is construed as ‘file galleries link’; see page # 24 ‘Analysis – Dashboard’ displaying details about the assessment which is construed as ‘statistics link’);
provide, via the user interface, a second set of links, comprising at least a compliance link, a tools link, and a local resources link (See Page # 10; ‘CSET Untitled Assessment’ page displaying radio button for “Cybersecurity Framework Based” option which is construed as ‘a compliance link’;  three radio buttons showing which approach would be used to perform a Cybersecurity evaluation is construed as ‘a tools link’; ‘a resource library’ button on the top left corner is construed as ‘a local resources link’);
provide, via the user interface, a second set of links to indexes, comprising at least a management controls index, an operational control index, and a technical controls index (See Page # 8; Library documents under ‘Document Tab’ tree displaying links to various indexes);
provide a backlink control, via the user interface (See Page # 10; ‘CSET Untitled Assessment’ page displaying ‘PREVIOUS’ button which is construed as backlink control); 
at least partly in response to detecting activation of the backlink control, enabling a plurality of backlinks to be displayed, the backlinks corresponding to incoming links from network resources, wherein activation of a backlink cause a corresponding network resource to be accessed over a network and rendered (Similar to Page # 10, a ‘PREVIOUS’ button on Page # 16 would take the user back to Page # 14 which depicts ‘NIST Guide’ containing different external links to network documents which is construed as links from external network resources);
at least partly in response activation of the modification control, enable a modification field to presented via the user interface, the modification field configured to receive user modifications with respect to one or more items of content of the user interface (See Pages # 9-18 displaying various modification fields to receive user modification in order to create ‘Assessment Questionnaire’); and
at least partly in response to receipt of a save or publish instruction, enable the modified content to be propagated (See Page # 27-29 depicts generating/publishing assessment report to be shared/propagated).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Ford reference and include a user interface editing tool that is used to generate and display desired user interface as disclosed Cyber security Evaluation Tool (CSET) in the NPL document.
The motivation to include a user interface editing tool such as CSET is to be able to provide intuitive and customized user interface with ease of use. 
Regarding claim 2, the combination of Ford and NPL discloses:
	The content management system as defined in claim 1, the operations further comprising: detect a download request of a first mesh-linked file from a first remote device; enable a copy of the first mesh-linked file to be downloaded to the first remote device; detect a modification of the first mesh-linked file; identify copies of the first mesh-linked file that reside on remote devices, including at least the first remote device; and enable the identified copies of the first mesh-linked file that reside on remote devices to be replaced by the modified first mesh-linked file (Ford: [0161] discloses downloading a document, checking the version of the document and maintaining download of the current version of the document).
Regarding claim 4, the combination of Ford and NPL discloses:
	The content management system as defined in claim 1, where the first propagation rule is specified by a user that modified the content (Ford: See FIG. 10A; [0178] discloses document sharing policies set by user in which user defines the rules if file(s) can be shared with other users and what type of permission(s) will be attached to the file(s) if the file(s) is shared with other users).
Regarding claim 5, the combination of Ford and NPL discloses:
The content management system as defined in claim 1, where enabling the plurality of backlinks to be displayed further comprises enabling the backlinks to be displayed in ascending or descending order (NPL: Page # 14 which depicts ‘NIST Guide’ containing different external links to network documents which is construed as links from external network resources).
Regarding claim 6, the combination of Ford and NPL discloses:
The content management system as defined in claim 1, wherein the permitted mesh-linked file comprises a formatted text document (Ford: [0324] discloses Electronic content herein refers to one or more media objects, such as text documents).
Regarding claim 7, the combination of Ford and NPL discloses:
	The content management system as defined in claim 1, further comprising a compliance search engine configured to enable a user to filter searches to one or more user- specified compliance documents (Ford: [0415] discloses a search facility or search service may be provided, such as to perform a full text search, a metadata search).
Regarding claim 9, Ford discloses:
	A computer-implemented method, the method comprising:
receiving, via the network interface, an authentication token (FIG. 37; [0336] At 325B, the user device 180B provides an authentication window or session for the user, and the user is requested to enter his user credentials. The user credentials are then sent to the content protection server 150B for authentication); 
use the authentication token to determine associated access permissions (i.e., access rights in association with content 115B; see FIG. 35) for mesh-linked files (See FIG. 35; [0328] The rights issuer module 118B is configured to issue permissions, or access rights, in association with content 115B for sharing by the content issuer module 112B with client users; [0333] discloses determining corresponding DRM policies or permissions by the content protection server 150B which are enforced by DRM engine to the user device; Also see FIG. 37; [0337] steps 330B-340B-350B-360B-370B discloses determining permissions or access policies according to user authentication identifying information); 
identify, using the determined associated access permissions, permitted mesh-linked files (FIG. 37; [0335] The corresponding DRM engine 160B responds to the user 180B, at 320B, with authentication information that is determined, for example, based on the information identifying the encrypted content item 185B. The authentication information indicates what kind of authentication is required for the encrypted document item 185B); 
use the authentication token to determine modification permissions associated with the permitted mesh-linked files ([0316] As such, the rights issuer is enabled to dynamically modify access policies at any time. At each attempt to access the content item, the most recent access policies are retrieved from the rights issuer and enforced at the client device; [0322] The access policies are dynamic. That is, on a subsequent attempt to access the content item at the user device, the access policies are automatically retrieved again from the content sharing application, translated and provided to the DRM engine by the content protection server. So, any modification of the access policies by the content sharing application, or rights issuer, is included in the access policies retrieved by the content protection server upon a subsequent attempt to access the content item).
Ford further discloses:
	the user interface comprises displaying permitted content to the user based on his permission level (See [0282] discloses action checking facility 241 which checks permission associated with user account for the content before access is granted to the content; Excerpt from [0282] “For example, if a user is allowed to read, annotate and approve content, but not take other actions (such as modification or sending the content), then a button/icon for approval might be included, while buttons/icons for printing, sending, or the like might be disabled, or omitted from the interface of the application, based on the pre-check related to deployment of the application to that user. Thus, an application for handling secure content may be configured, based on a pre-check, to have the correct set of capabilities allowed for a particular user when interacting with particular content”);
	based at least in part on a determination that a modification permission associated with the authentication token provides permission to modify the permitted content, enable a modification control to be enabled and presented via the user interface (See [0282] For instance, an action may be a capability provided by the system. A pre-check may determine whether or not to present that capability (e.g., based on licensing, what applications are installed, whether that behavior or capability should be exposed), such as in the determination whether to display a particular dashboard button. For example, if a user is allowed to read, annotate and approve content, but not take other actions (such as modification or sending the content), then a button/icon for approval might be included, while buttons/icons for printing, sending, or the like might be disabled, or omitted from the interface of the application, based on the pre-check related to deployment of the application to that user. Thus, an application for handling secure content may be configured, based on a pre-check, to have the correct set of capabilities allowed for a particular user when interacting with particular content);
	a propagation (i.e., sharing) rule for the content to be propagated to one or more destinations (See FIG. 10A; [0178] discloses document sharing policies set by user in which user defines the rules if file(s) can be shared with other users and what type of permission(s) will be attached to the file(s) if the file(s) is shared with other users).
Ford fails to disclose:
enable, via the network interface, a user interface to be displayed, the entries corresponding to at least a portion of the files organized in waterfall fashion; provide, via the user interface, a first set of links, comprising at least a search link, a statistics link, and a file galleries link; provide, via the user interface, a second set of links, comprising at least a compliance link, a tools link, and a local resources link; provide, via the user interface, a second set of links to indexes, comprising at least a management controls index, an operational control index, and a technical controls index; provide a backlink control, via the user interface; at least partly in response to detecting activation of the backlink control, enabling a plurality of backlinks to be displayed, the backlinks corresponding to incoming links from network resources, wherein activation of a backlink cause a corresponding network resource to be accessed over a network and rendered; at least partly in response activation of the modification control, enable a modification field to [be] presented via the user interface, the modification field configured to receive user modifications with respect to one or more items of content of the user interface; and at least partly in response to receipt of a save or publish instruction, enable the modified content to be propagated or more in accordance with at least a first propagation rule, to one or more destinations.
However, NPL discloses:
	enable, via the network interface, a user interface to be displayed, the entries corresponding to at least a portion of the files organized in waterfall fashion (See Page # 8; ‘CSET Resource Library’ page displaying files in a linear sequential manner which is construed as ‘Waterfall fashion’));
	provide, via the user interface, a first set of links, comprising at least a search link, a statistics link, and a file galleries link (See Page # 8; ‘CSET Resource Library’ page displaying ‘Search’ tab in the left pane which is construed as ‘a search link’; ‘Document Tree’ tab in the left pane which is construed as ‘file galleries link’; see page # 24 ‘Analysis – Dashboard’ displaying details about the assessment which is construed as ‘statistics link’);
provide, via the user interface, a second set of links, comprising at least a compliance link, a tools link, and a local resources link (See Page # 10; ‘CSET Untitled Assessment’ page displaying radio button for “Cybersecurity Framework Based” option which is construed as ‘a compliance link’;  three radio buttons showing which approach would be used to perform a Cybersecurity evaluation is construed as ‘a tools link’; ‘a resource library’ button on the top left corner is construed as ‘a local resources link’);
provide, via the user interface, a second set of links to indexes, comprising at least a management controls index, an operational control index, and a technical controls index (See Page # 8; Library documents under ‘Document Tab’ tree displaying links to various indexes);
provide a backlink control, via the user interface (See Page # 10; ‘CSET Untitled Assessment’ page displaying ‘PREVIOUS’ button which is construed as backlink control); 
at least partly in response to detecting activation of the backlink control, enabling a plurality of backlinks to be displayed, the backlinks corresponding to incoming links from network resources, wherein activation of a backlink cause a corresponding network resource to be accessed over a network and rendered (Similar to Page # 10, a ‘PREVIOUS’ button on Page # 16 would take the user back to Page # 14 which depicts ‘NIST Guide’ containing different external links to network documents which is construed as links from external network resources);
at least partly in response activation of the modification control, enable a modification field to [be] presented via the user interface, the modification field configured to receive user modifications with respect to one or more items of content of the user interface (See Pages # 9-18 displaying various modification fields to receive user modification in order to create ‘Assessment Questionnaire’); and
at least partly in response to receipt of a save or publish instruction, enable the modified content to be propagated (See Page # 27-29 depicts generating/publishing assessment report to be shared/propagated).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Ford reference and include a user interface editing tool that is used to generate and display desired user interface as disclosed Cyber security Evaluation Tool (CSET) in the NPL document.
The motivation to include a user interface editing tool such as CSET is to be able to provide intuitive and customized user interface with ease of use. 
Regarding claim 10, the combination of Ford and NPL discloses:
	The computer implemented method as defined in claim 9, the method further comprising: detecting a download request of a first mesh-linked document from a first remote device; enabling a copy of the first mesh-linked document to be downloaded to the first remote device; detecting a modification of the first mesh-linked document; identifying copies of the first mesh-linked document that reside on remote devices, including at least the first remote device; enabling the identified copies of the first mesh-linked document that reside on remote devices to be replaced by the modified first mesh-linked document  (Ford: [0161] discloses downloading a document, checking the version of the document and maintaining download of the current version of the document).
Regarding claim 12, the combination of Ford and NPL discloses:
The computer implemented method as defined in claim 9, where the first propagation rule is specified by a user that modified the content (Ford: See FIG. 10A; [0178] discloses document sharing policies set by user in which user defines the rules if file(s) can be shared with other users and what type of permission(s) will be attached to the file(s) if the file(s) is shared with other users).
Regarding claim 13, the combination of Ford and NPL discloses:
The computer implemented method as defined in claim 9, where enabling the plurality of backlinks to be displayed further comprises enabling the backlinks to be displayed in ascending or descending order (NPL: Page # 14 which depicts ‘NIST Guide’ containing different external links to network documents which is construed as links from external network resources).
Regarding claim 14, the combination of Ford and NPL discloses:
The computer implemented method as defined in claim 9, wherein the permitted mesh-linked document comprises a formatted text document  (Ford: [0324] discloses Electronic content herein refers to one or more media objects, such as text documents).
Regarding claim 15, the combination of Ford and NPL discloses:
The computer implemented method as defined in claim 9, the method further comprising providing a search user interface enabling a user to provide a search query and to specify a standards filter to limit search results to a specified standard (Ford: [0415] discloses a search facility or search service may be provided, such as to perform a full text search, a metadata search).
Regarding claim 17, Ford discloses:
A non-transitory computer readable media configured to store instructions that when executed by a computing device, cause the computing device to perform operations comprising:
receive, via the network interface, an authentication token (FIG. 37; [0336] At 325B, the user device 180B provides an authentication window or session for the user, and the user is requested to enter his user credentials. The user credentials are then sent to the content protection server 150B for authentication); 
use the authentication token to determine associated access permissions (i.e., access rights in association with content 115B; see FIG. 35) for mesh-linked files (See FIG. 35; [0328] The rights issuer module 118B is configured to issue permissions, or access rights, in association with content 115B for sharing by the content issuer module 112B with client users; [0333] discloses determining corresponding DRM policies or permissions by the content protection server 150B which are enforced by DRM engine to the user device; Also see FIG. 37; [0337] steps 330B-340B-350B-360B-370B discloses determining permissions or access policies according to user authentication identifying information); 
identify, using the determined associated access permissions, permitted mesh-linked files (FIG. 37; [0335] The corresponding DRM engine 160B responds to the user 180B, at 320B, with authentication information that is determined, for example, based on the information identifying the encrypted content item 185B. The authentication information indicates what kind of authentication is required for the encrypted document item 185B); 
use the authentication token to determine modification permissions associated with the permitted mesh-linked files ([0316] As such, the rights issuer is enabled to dynamically modify access policies at any time. At each attempt to access the content item, the most recent access policies are retrieved from the rights issuer and enforced at the client device; [0322] The access policies are dynamic. That is, on a subsequent attempt to access the content item at the user device, the access policies are automatically retrieved again from the content sharing application, translated and provided to the DRM engine by the content protection server. So, any modification of the access policies by the content sharing application, or rights issuer, is included in the access policies retrieved by the content protection server upon a subsequent attempt to access the content item).
Ford further discloses:
	the user interface comprises displaying permitted content to the user based on his permission level (See [0282] discloses action checking facility 241 which checks permission associated with user account for the content before access is granted to the content; Excerpt from [0282] “For example, if a user is allowed to read, annotate and approve content, but not take other actions (such as modification or sending the content), then a button/icon for approval might be included, while buttons/icons for printing, sending, or the like might be disabled, or omitted from the interface of the application, based on the pre-check related to deployment of the application to that user. Thus, an application for handling secure content may be configured, based on a pre-check, to have the correct set of capabilities allowed for a particular user when interacting with particular content”);
	based at least in part on a determination that a modification permission associated with the authentication token provides permission to modify the permitted content, enable a modification control to be enabled and presented via the user interface (See [0282] For instance, an action may be a capability provided by the system. A pre-check may determine whether or not to present that capability (e.g., based on licensing, what applications are installed, whether that behavior or capability should be exposed), such as in the determination whether to display a particular dashboard button. For example, if a user is allowed to read, annotate and approve content, but not take other actions (such as modification or sending the content), then a button/icon for approval might be included, while buttons/icons for printing, sending, or the like might be disabled, or omitted from the interface of the application, based on the pre-check related to deployment of the application to that user. Thus, an application for handling secure content may be configured, based on a pre-check, to have the correct set of capabilities allowed for a particular user when interacting with particular content);
	a propagation (i.e., sharing) rule for the content to be propagated to one or more destinations (See FIG. 10A; [0178] discloses document sharing policies set by user in which user defines the rules if file(s) can be shared with other users and what type of permission(s) will be attached to the file(s) if the file(s) is shared with other users).
Ford fails to disclose:
enable, via the network interface, a user interface to be displayed, the entries corresponding to at least a portion of the files organized in waterfall fashion; provide, via the user interface, a first set of links, comprising at least a search link, a statistics link, and a file galleries link; provide, via the user interface, a second set of links, comprising at least a compliance link, a tools link, and a local resources link; provide, via the user interface, a second set of links to indexes, comprising at least a management controls index, an operational control index, and a technical controls index; provide a backlink control, via the user interface; at least partly in response to detecting activation of the backlink control, enabling a plurality of backlinks to be displayed, the backlinks corresponding to incoming links from network resources, wherein activation of a backlink cause a corresponding network resource to be accessed over a network and rendered; at least partly in response activation of the modification control, enable a modification field to [be] presented via the user interface, the modification field configured to receive user modifications with respect to one or more items of content of the user interface; and at least partly in response to receipt of a save or publish instruction, enable the modified content to be propagated or more in accordance with at least a first propagation rule, to one or more destinations.
However, NPL discloses:
	enable, via the network interface, a user interface to be displayed, the entries corresponding to at least a portion of the files organized in waterfall fashion (See Page # 8; ‘CSET Resource Library’ page displaying files in a linear sequential manner which is construed as ‘Waterfall fashion’));
	provide, via the user interface, a first set of links, comprising at least a search link, a statistics link, and a file galleries link (See Page # 8; ‘CSET Resource Library’ page displaying ‘Search’ tab in the left pane which is construed as ‘a search link’; ‘Document Tree’ tab in the left pane which is construed as ‘file galleries link’; see page # 24 ‘Analysis – Dashboard’ displaying details about the assessment which is construed as ‘statistics link’);
provide, via the user interface, a second set of links, comprising at least a compliance link, a tools link, and a local resources link (See Page # 10; ‘CSET Untitled Assessment’ page displaying radio button for “Cybersecurity Framework Based” option which is construed as ‘a compliance link’;  three radio buttons showing which approach would be used to perform a Cybersecurity evaluation is construed as ‘a tools link’; ‘a resource library’ button on the top left corner is construed as ‘a local resources link’);
provide, via the user interface, a second set of links to indexes, comprising at least a management controls index, an operational control index, and a technical controls index (See Page # 8; Library documents under ‘Document Tab’ tree displaying links to various indexes);
provide a backlink control, via the user interface (See Page # 10; ‘CSET Untitled Assessment’ page displaying ‘PREVIOUS’ button which is construed as backlink control); 
at least partly in response to detecting activation of the backlink control, enabling a plurality of backlinks to be displayed, the backlinks corresponding to incoming links from network resources, wherein activation of a backlink cause a corresponding network resource to be accessed over a network and rendered (Similar to Page # 10, a ‘PREVIOUS’ button on Page # 16 would take the user back to Page # 14 which depicts ‘NIST Guide’ containing different external links to network documents which is construed as links from external network resources);
at least partly in response activation of the modification control, enable a modification field to [be] presented via the user interface, the modification field configured to receive user modifications with respect to one or more items of content of the user interface (See Pages # 9-18 displaying various modification fields to receive user modification in order to create ‘Assessment Questionnaire’); and
at least partly in response to receipt of a save or publish instruction, enable the modified content to be propagated (See Page # 27-29 depicts generating/publishing assessment report to be shared/propagated).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Ford reference and include a user interface editing tool that is used to generate and display desired user interface as disclosed Cyber security Evaluation Tool (CSET) in the NPL document.
The motivation to include a user interface editing tool such as CSET is to be able to provide intuitive and customized user interface with ease of use. 
Regarding claim 18, the combination of Ford and NPL discloses:
The non-transitory computer readable media as defined in claim 17, the operations further comprising: detect a download request of a first mesh-linked document from a first remote device; enable a copy of the first mesh-linked document to be downloaded to the first remote device; detect a modification of the first mesh-linked document; identify copies of the first mesh-linked document that reside on remote devices, including at least the first remote device; and enable the identified copies of the first mesh-linked document that reside on remote devices to be replaced by the modified first mesh-linked document (Ford: [0161] discloses downloading a document, checking the version of the document and maintaining download of the current version of the document).
Regarding claim 20, the combination of Ford and NPL discloses:
The non-transitory computer readable media as defined in claim 17, where the first propagation rule is specified by a user that modified the content (Ford: See FIG. 10A; [0178] discloses document sharing policies set by user in which user defines the rules if file(s) can be shared with other users and what type of permission(s) will be attached to the file(s) if the file(s) is shared with other users).
Regarding claim 21, the combination of Ford and NPL discloses:
The non-transitory computer readable media as defined in claim 17, where enabling the plurality of backlinks to be displayed further comprises enabling the backlinks to be displayed in ascending or descending order (NPL: Page # 14 which depicts ‘NIST Guide’ containing different external links to network documents which is construed as links from external network resources).
Regarding claim 22, the combination of Ford and NPL discloses:
The non-transitory computer readable media as defined in claim 17, wherein the permitted mesh-linked document comprises a formatted text document (Ford: [0324] discloses Electronic content herein refers to one or more media objects, such as text documents).	
Regarding claim 23, the combination of Ford and NPL discloses:
The non-transitory computer readable media as defined in claim 17, the operations further comprising: provide a search user interface enabling a user to provide a search query and to specify a standards filter to limit search results to a specified standard  (Ford: [0415] discloses a search facility or search service may be provided, such as to perform a full text search, a metadata search).

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al., (US20170142076A1) in view of NPL Document titled “Cyber Security Evaluation Tool (CSET ) Version 6.2” published Mar 24, 2015 hereinafter referred as NPL and further in view of Marvin et al., (US20150019701).
Regarding claim 3, the combination of Ford and NPL fails to disclose:
The content management system as defined in claim 1, the operations further comprising: detect a subscription request of a first mesh-linked file from a first remote device; detect a modification of the first mesh-linked file; identify subscribers to the first mesh-linked file; and transmit a notification to the identified subscribers regarding the modification of the first mesh-linked file, the notification comprising a link to the modified first mesh-linked file.
However, Marvin discloses:
	detect a subscription request of a first mesh-linked file (i.e., resource) from a first remote device; detect a modification of the first mesh-linked file; identify subscribers to the first mesh-linked file; and transmit a notification to the identified subscribers regarding the modification of the first mesh-linked file, the notification comprising a link to the modified first mesh-linked file (See FIG. 3; [0026-0028] discloses receiving subscription request; identifying the subscriber for the resource and determine the permission for resource modification; Furthermore, FIG. 4; [0029-0031] discloses determining a change/modification to the resource and transmitting the notification about the resource change).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Ford and NPL references and include a system and method of notifying a networked device of a modification to a resource of a cloud-based file system, as disclosed by Marvin. 
	The motivation to include Marvin’s system and method is to monitor the modification made by an authorized user based on the subscription and provide information identifying the modification. 
Regarding claim 11, the combination of Ford and NPL fails to disclose:
The computer implemented method as defined in claim 9, the method further comprising: detecting a subscription request of a first mesh-linked document from a first remote device; detecting a modification of the first mesh-linked document; identifying subscribers to the first mesh-linked document; and transmitting a notification to the identified subscribers regarding the modification of the first mesh-linked document, the notification comprising a link to the modified first mesh-linked document.
However, Marvin discloses:
	detect a subscription request of a first mesh-linked file (i.e., resource) from a first remote device; detect a modification of the first mesh-linked file; identify subscribers to the first mesh-linked file; and transmit a notification to the identified subscribers regarding the modification of the first mesh-linked file, the notification comprising a link to the modified first mesh-linked file (See FIG. 3; [0026-0028] discloses receiving subscription request; identifying the subscriber for the resource and determine the permission for resource modification; Furthermore, FIG. 4; [0029-0031] discloses determining a change/modification to the resource and transmitting the notification about the resource change).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Ford and NPL references and include a system and method of notifying a networked device of a modification to a resource of a cloud-based file system, as disclosed by Marvin. 
	The motivation to include Marvin’s system and method is to monitor the modification made by an authorized user based on the subscription and provide information identifying the modification. 
Regarding claim 19, the combination of Ford and NPL fails to disclose:
	The non-transitory computer readable media as defined in claim 17, the operations further comprising: detect a subscription request of a first mesh-linked document from a first remote device; detect a modification of the first mesh-linked document; identify subscribers to the first mesh-linked document; and transmit a notification to the identified subscribers regarding the modification of the first mesh-linked document, the notification comprising a link to the modified first mesh-linked document.
However, Marvin discloses:
	detect a subscription request of a first mesh-linked file (i.e., resource) from a first remote device; detect a modification of the first mesh-linked file; identify subscribers to the first mesh-linked file; and transmit a notification to the identified subscribers regarding the modification of the first mesh-linked file, the notification comprising a link to the modified first mesh-linked file (See FIG. 3; [0026-0028] discloses receiving subscription request; identifying the subscriber for the resource and determine the permission for resource modification; Furthermore, FIG. 4; [0029-0031] discloses determining a change/modification to the resource and transmitting the notification about the resource change).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Ford and NPL references and include a system and method of notifying a networked device of a modification to a resource of a cloud-based file system, as disclosed by Marvin. 
	The motivation to include Marvin’s system and method is to monitor the modification made by an authorized user based on the subscription and provide information identifying the modification. 

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al., (US20170142076A1) in view of NPL Document titled “Cyber Security Evaluation Tool (CSET ) Version 6.2” published Mar 24, 2015 hereinafter referred as NPL and further in view of Esponda., (US20200201898A1).
Regarding claim 8, the combination of Ford and NPL fails to disclose:
	The content management system as defined in claim 1, further comprising a data store comprising a glossary reference and an acronym reference, the operations further comprising maintaining links between contents of the glossary reference and the acronym reference to text contents of the permitted mesh-linked file.
However, Esponda discloses:	comprising a data store comprising a glossary (i.e., dictionary) reference and an acronym (i.e., acronym) reference, the operations further comprising maintaining links between contents of the glossary reference and the acronym reference to text contents of the permitted mesh-linked file ([0025] In an embodiment, links between usage contexts and acronym definitions are maintained so that when an acronym definition is displayed, subject to access/security rules, the links can be traversed to display all of the various usage contexts that are associated with the particular definition. For example, portions of documents in which the acronym's use is intended to refer to a particular definition may be highlighted when a link is traversed. In an embodiment, the disclosed technologies create and maintain acronym definition-usage context links automatically so that the most current usage contexts of the acronyms are captured and outdated usage contexts can be pruned from the dictionary; [0033] a digital dictionary is searched for existing definitions of the acronym. The digital dictionary is implemented as a searchable database or knowledge base, in an embodiment. In an embodiment, the digital dictionary is implemented as a web-enabled service).	
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Ford and NPL references and include a system which maintains database which stores dictionary and maintains links between dictionary words and their acronyms, as disclosed by Esponda.
	The motivation to possess such a database as disclosed by Esponda is to improve searching for words and their acronym by maintaining links between words and acronym definitions.
Regarding claim 16, the combination of Ford and NPL fails to disclose:
The computer implemented method as defined in claim 9, the method further comprising maintaining links between a glossary reference and an acronym reference to text contents of the permitted mesh-linked document.
However, Esponda discloses:	maintaining links between a glossary reference and an acronym reference to text contents of the permitted mesh-linked document ([0025] In an embodiment, links between usage contexts and acronym definitions are maintained so that when an acronym definition is displayed, subject to access/security rules, the links can be traversed to display all of the various usage contexts that are associated with the particular definition. For example, portions of documents in which the acronym's use is intended to refer to a particular definition may be highlighted when a link is traversed. In an embodiment, the disclosed technologies create and maintain acronym definition-usage context links automatically so that the most current usage contexts of the acronyms are captured and outdated usage contexts can be pruned from the dictionary).	
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Ford and NPL references and include a system which maintains database which stores dictionary and maintains links between dictionary words and their acronyms, as disclosed by Esponda.
	The motivation to possess such a database as disclosed by Esponda is to improve searching for words and their acronym by maintaining links between words and acronym definitions.
Regarding claim 24, the combination of Ford and NPL fails to disclose:
The non-transitory computer readable media as defined in claim 17, the operations further comprising: maintain links between a glossary reference and an acronym reference to text contents of the permitted mesh-linked document.
However, Esponda discloses:	maintaining links between a glossary reference and an acronym reference to text contents of the permitted mesh-linked document ([0025] In an embodiment, links between usage contexts and acronym definitions are maintained so that when an acronym definition is displayed, subject to access/security rules, the links can be traversed to display all of the various usage contexts that are associated with the particular definition. For example, portions of documents in which the acronym's use is intended to refer to a particular definition may be highlighted when a link is traversed. In an embodiment, the disclosed technologies create and maintain acronym definition-usage context links automatically so that the most current usage contexts of the acronyms are captured and outdated usage contexts can be pruned from the dictionary).	
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Ford and NPL references and include a system which maintains database which stores dictionary and maintains links between dictionary words and their acronyms, as disclosed by Esponda.
	The motivation to possess such a database as disclosed by Esponda is to improve searching for words and their acronym by maintaining links between words and acronym definitions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED M AHSAN/Patent Examiner, Art Unit 2432                                                                                                                                                                                           07/02/2022